Citation Nr: 9924476	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange.  

2.  Entitlement to a compensable evaluation for the residuals 
of removal of sebaceous cysts of the left and right cheeks.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from January 1970 to February 
1973.  

The appeal originated with a rating decision dated in March 
1994 in which the Regional Office (RO) denied service 
connection for soft tissue condition and chloracne.  The 
veteran subsequently perfected an appeal of the issue of 
entitlement to service connection for chloracne and withdrew 
his notice of disagreement on the issue of entitlement to 
service connection for soft tissue sarcoma in a Department of 
Veterans Affairs (VA) Form 9 (Appeal to Board of Veterans' 
Appeals) apparently received in October 1995.  In October 
1995, the RO implemented the decision of a hearing officer to 
grant service connection for the residuals of removal of 
sebaceous cysts of the left and right cheeks and assigned a 
noncompensable evaluation for that disability.  The veteran 
also perfected an appeal of that decision; and a hearing was 
held before the undersigned at the Board of Veterans' Appeals 
(Board) in Washington, DC., in June 1997.  The Board remanded 
the case for additional development in October 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran has chloracne which has involved various 
parts of his body and which had its onset in service.  


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, based on the medical 
opinions of a VA physician, discussed below, that the 
veteran's claim for entitlement to service connection for 
chloracne is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107, that is, the claim is plausible, meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board further finds that the VA 
has met its duty to assist in developing the facts pertinent 
to the veteran's claim.  38 U.S.C.A. § 5107.  

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Additionally, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309 (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. 
§ 3.309(a) (1996), as amended by 61 Fed. Reg., No. 217, 57586-
57589 (November 7, 1996), will be considered chronic.  
38 U.S.C.A. § 1101 (West 1991); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1996); 38 C.F.R. § 3.307(a) (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996), are also satisfied.  38 C.F.R. § 3.309(e) (1996), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  Additionally, chloracne or other acneform disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1996), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran presented testimony before the undersigned in 
June 1997.  The veteran's service medical records do not show 
any treatment for cysts on his cheeks or anywhere else; and 
the report of the veteran's separation medical examination in 
August 1972 shows that clinical evaluation of the veteran's 
skin was normal.  However, at the June 1997 hearing, the 
veteran testified that he first had cysts erupt after having 
been in Vietnam for four to six months.  He related that he 
developed two big knots on his face and was told that they 
were sebaceous cysts.  He also testified that he later had 
cysts removed from his abdomen, back and chest.  

At the June 1997 hearing, the veteran reported that he was 
first told that he had chloracne by an emergency room doctor 
in 1992 or 1993.  According to the veteran's testimony, cysts 
on his chest were identical to the cysts he had removed from 
his cheeks.  He added that he had a cyst removed from his 
abdomen after service at Portsmouth Naval Hospital in 1970.  
Unfortunately, any records of treatment in 1970 are not 
available.  The first documented medical evidence of 
sebaceous cysts are VA medical records dated in October 1976 
which show that sebaceous cysts from the veteran's right and 
left cheeks were removed at that time.  The Board notes that 
he is service-connected for the residuals of such cysts.  

Additionally, the veteran testified at a RO hearing in 
January 1995 that he was exposed to Agent Orange while in 
Vietnam.  While the veteran's service personnel records show 
that he served in Vietnam from June 1970 to April 1971, there 
is no probative evidence that chloracne or other acneform 
disease consistent with chloracne became manifest to a 
compensable degree within a year after the veteran's service 
in Vietnam warranting presumptive service connection for such 
a disorder.  Nor is there any probative evidence, such as 
combat related medals, that the veteran engaged in combat 
with the enemy warranting consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991).  However, there is current 
medical evidence which supports finding that the veteran's 
reported history of Agent Orange exposure in Vietnam, current 
examination findings and his medical history during and since 
service are consistent with a diagnosis of chloracne.  
Additionally, there is no probative evidence contrary to the 
veteran's testimony that he was exposed to Agent Orange in 
service or that cysts were first manifested during service.  

According to the report of a VA skin examination in March 
1995:

It is difficult at this point, since most 
of his disease has cleared, to 
differentiate between tropical acne and 
chloracne.  The periorbital comedones 
could just be photo induced and may 
represent so-called Favre-Rauchot 
syndrome which is a photo induced 
comedones.  However, his significant 
history of Agent Orange exposure, the 
type of cystic activity he had while he 
was in Vietnam and the residua[ls] that 
are present today are certainly 
compatible with a diagnosis of chloracne 
and I certainly cannot rule out the 
significant possibility that this is the 
case.  The periorbital comedones, the 
polyporous comedones and the multiple 
residual cysts are certainly compatible 
with this diagnosis as is his rather 
severe exposure to Agent Orange while in 
Vietnam.  

In May 1995, the same VA physician reported:

My comments are basically similar to what 
I sa[id] in the past, but I will try to 
amplify that.  Since it has been such a 
long time, since the patient's service, 
it is impossible to say with 100 percent 
certainty the etiology of his rash.  
However, I can say with reasonable 
medical certainty that his eruption is 
compatible with a diagnosis of chloracne.  
The eruption on his legs are indeed 
acneiform and related to the primary 
diagnosis.  He has a convincing history 
of exposure to chlorinated hydrocarbons 
which was extremely intense during 
Vietnam.....the physical findings that 
are present today, certainly support[] 
that his acneiform eruption is on the 
basis of this relatively heavy exposure.  

However, on both examination reports, the physician indicated 
that he did not have an opportunity to review all of the 
pertinent medical records, the service medical records in 
March 1995 and the claims file in May 1995.  Therefore, the 
Board found that another examination was warranted in order 
to ensure that the examiner based his opinions on the 
veteran's complete medical history.  The veteran underwent 
another examination by the same examiner in April 1998.  

In April 1998, the same VA physician apparently examined the 
veteran again and reported that he had reviewed the veteran's 
claims file.  He also related:

The history is essentially as before that 
the patient had severe exposure while in 
the Republic of Vietnam in 1970-71.  Had 
severe exposure to Agent Orange having to 
climb on the bale numbers an[d] he began 
to develop lesions on his face, chest, 
back and upper portion of the lower 
extremities.  He had some minimal 
treatments while in the field in Vietnam 
but he said this was never documented 
because it was in a combat situation.  I 
guess he basically went to the Aide 
Station, was given some scrubs and 
shortly after that time, while in the 
Portsmouth Naval Hospital, he said that 
he had several lesions drained.  He 
states that these records are not 
available and they are indeed not 
available in his "C" file at the 
present time.  He states that these 
records were destroyed in a fire.  Thus, 
I cannot comment on the validity of this.  
He states currently and I have seen on 
all occasions, that he continues to get a 
cyst approximately once a month plus or 
minus in upper portions of lower 
extremities.  As before, he has a history 
of perioral and periauricular comedones 
and polyporous lesions on his upper back 
and residuals of the cyst.  His findings 
are certainly compatible with a diagnosis 
of Chloracne and the residuals thereof.  
The question that will remain is exactly 
the proof of the onset of these lesions 
and this has to be done by the history as 
established from the patient but is 
certainly reasonable.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran currently has a skin disorder 
consistent with a diagnosis of chloracne which has involved 
various parts of his body and which had its onset in service.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding the case again in order to try to obtain additional 
evidence would not be in the best interests of the veteran.  
Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the service connection is warranted for 
chloracne.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for chloracne is granted.  


REMAND

As noted above, the veteran was service-connected for the 
residuals of removal of sebaceous cysts of the left and right 
cheeks prior to the Board's decision to grant service 
connection for chloracne.  Additionally, while the veteran was 
afforded two VA skin examinations in March and May 1995, and 
the March 1995 examiner noted that there were residuals of 
cysts, the examiner did not describe said residuals or 
indicate if the residuals of the cysts on the cheeks caused 
any disfigurement.  In the October 1997 remand, the Board 
asked the physician in April 1998 to note any current 
residuals of the removal of sebaceous cysts of the left and 
right cheeks; however, that examination report does not 
include any such findings.  The Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet .App. 268 
(1998).

In order to properly evaluate the current severity of the 
service-connected residuals of the removal of sebaceous cysts 
of the left and right cheeks and in light of the Board's 
decision to grant service connection for chloracne involving 
various parts of the veteran's body, another examination is 
warranted in this case.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should schedule the veteran for 
a VA examination for the purpose of 
ascertaining the severity of his service-
connected skin disorder.  The RO should 
also inform the veteran of the 
consequences of failing to report for the 
scheduled examination "without good 
cause."  The examination should include 
all necessary tests and studies.  The 
examiner should also note any current 
residuals of the removal of sebaceous 
cysts of the left and right cheeks, such 
as tenderness and pain on examination, 
exfoliation, exudation, itching, the 
degree of any disfigurement, ulceration or 
other manifestations.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

